10-3-ag
         Ciu v. Holder
                                                                                       BIA
                                                                               A096 266 638
                                                                               A097 966 295
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 15th day of April, two thousand eleven.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                BARRINGTON D. PARKER,
 9                REENA RAGGI,
10                       Circuit Judges.
11       _____________________________________
12
13       KIEN-PENG CIU, SURYANI JUNG,
14                Petitioners,
15
16                       v.                                     10-3-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONERS:              Charles Christophe, New York, New
24                                     York
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Thomas B. Fatouros, Senior
28                                     Litigation Counsel; Jeffrey R.
29                                     Meyer, Attorney, Office of
 1                           Immigration Litigation, Civil
 2                           Division, United States Department
 3                           of Justice, Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   decision of the Board of Immigration Appeals (“BIA”), it is

 7   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 8   review is DENIED.

 9       Kien-Peng Ciu and Suryani Jung, natives and citizens of

10   Indonesia, seek review of a December 7, 2009, order of the

11   BIA denying their motion to reopen. In re Kien-Peng Ciu,

12   Suryani Jang, Nos. A096 266 638, A097 966 295 (B.I.A. Dec.

13   7, 2009).   We assume the parties’ familiarity with the

14   underlying facts and procedural history of this case.

15       We review the BIA’s denial of a motion to reopen for

16   abuse of discretion, mindful of the Supreme Court’s

17   admonition that such motions are “disfavored.”     Ali v.

18   Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (citing INS v.

19   Doherty, 502 U.S. 314, 322-23 (1992)).   There is no dispute

20   that petitioners’ June 2009 motion to reopen was untimely

21   because the BIA entered a final administrative order in

22   November 2004.   See 8 C.F.R. § 1003.2(c)(2).    Although

23   petitioners contend that the time and number limitations do

24   not apply to their motion to reopen as it is “based on


                                   2
 1   changed circumstances arising in the country of nationality”

 2   and the evidence they submitted “is material and was not

 3   available and could not have been discovered or presented at

 4   the previous hearing,”   8 C.F.R. § 1003.2(c)(3)(ii), their

 5   arguments are unavailing.

 6       As an initial matter, there is no indication that the

 7   BIA ignored any material evidence petitioners submitted.

 8   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir.

 9   2008) (recognizing that the Court has rejected the notion

10   that the agency must “expressly parse or refute on the

11   record each individual argument or piece of evidence offered

12   by the petitioner”); see also Xiao Ji Chen v. U.S. Dep’t of

13   Justice, 471 F.3d 315, 336 n.17 (2d Cir. 2006) (presuming

14   that the agency “has taken into account all of the evidence

15   before [it], unless the record compellingly suggests

16   otherwise”).   The BIA did not abuse its discretion in

17   finding that letters from petitioners’ family members were

18   not new evidence because the letters primarily discussed

19   events during the 1998 riots and, to the extent the letters

20   refer to other incidents, the statements did not contain

21   dates or any other specific details.   8 C.F.R.

22   § 1003.2(c)(3)(ii).   Contrary to petitioners’ argument, the


                                   3
 1   record supports the BIA’s determination that, although

 2   Muslims in Indonesia have engaged in discrimination and

 3   abuse against Christians, petitioners failed to establish

 4   that conditions in Indonesia had changed fundamentally since

 5   their merits hearing, as required to warrant reopening.     See

 6   Xiao Ji Chen, 471 F.3d at 342 (holding that the weight

 7   afforded to the applicant’s evidence in immigration

 8   proceedings lies largely within the discretion of the IJ);

 9   Santoso v. Holder, 580 F.3d 110, 112 (2d Cir. 2009)

10   (declining to disturb the agency’s finding that there is no

11   pattern or practice of persecution against Chinese

12   Christians in Indonesia).

13       For the foregoing reasons, the petition for review is

14   DENIED.   As we have completed our review, the pending motion

15   for a stay of removal in this petition is DENIED as moot.

16   Any pending request for oral argument in this petition is

17   DENIED in accordance with Federal Rule of Appellate

18   Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

19                               FOR THE COURT:
20                               Catherine O’Hagan Wolfe, Clerk
21
22




                                   4